It is apparent from a reading of the prevailing opinion that the result is but a guess, so far as the rate to be charged the company *Page 488 
is concerned. The trial judge was certainly in as good a position as we now are to determine a question of fact such as was presented in this case. I am satisfied that he was in a much better position to determine that question, not only because he saw and heard the witnesses, but also because of his long residence in the community and his knowledge of local affairs.
I think the judgment of the trial court should be affirmed.